UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 29, 2012 XUNNA INFORMATION TECHNOLOGY (Exact name of registrant as specified in its charter) Nevada 000-1516580 45-0963567 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC Tel: Xunna@xunna.com (Address of Principal Executive Offices) (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5. Corporate Governance and Management Item 5.01 Changes in Control of Registrant On November 27, 2012, the registrant, XUNNA INFORMATION TECHNOLOGY (the “Company” or also “XUNA”) was informed, that its majority shareholder and CEO and President, Xiangying Meng, has sold his entire stake of 9,000,000 common shares of XUNA to Li Jiang for consideration of $.01 per share. No arrangements among both the former and new control person or their associates with respect to election of directors or officers or other matters were reported to the registrant’s board of directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. XUNNA INFORMATION TECHNOLOGY Dated: November 29, 2012 By: /s/ Xiangying Meng Xiangying Meng Chief Executive Officer
